Citation Nr: 1726946	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-11 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hernia, to include umbilical and ventral hernias.

3.  Entitlement to service connection for back disability (claimed as back problems), claimed as secondary to hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1965 to February 1967, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, in which, the RO, inter alia, denied service connection for bilateral hearing loss, back problems, and hernia.  The Veteran timely appealed.  Jurisdiction was subsequently transferred to the RO in Detroit, Michigan.

The Veteran testified at a hearing before the Decision Review Officer in December 2012 and a copy of the hearing transcript is of record.

Regarding characterization of the appeal, the Board notes that the record reflects diagnosis of umbilical and ventral hernias, thus, the Board has recharacterized the claim, as reflected on the title page consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of whether new and material evidence has been submitted for service connection for a skin condition due to exposure to "pesticides" appears to have been raised by the record in a March 2011 (received April 2011) statement, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (2016) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 19.9(b) (2016) (continuing to provide for Board referral of unadjudicated claims). 

The issue of entitlement to service connection for bilateral hearing is addressed in the decision below and the issues of entitlement to service connection for hernia and back disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Bilateral hearing loss disability is etiologically related to noise exposure in service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In relevant part, 38 U.S.C.A. 1154 (a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court, in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d), which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

The probative evidence reflects that the Veteran has a current bilateral hearing loss disability for VA purposes that is etiologically related to hazardous noise exposure during active service.  

In addressing the question of in-service injury (here, noise exposure), the Board notes that the Veteran's DD Form 214 references his specialty in "SIN RTR TURB" helicopter maintenance.  The Veteran's military personnel records reflect the Veteran received training in aircraft and helicopter maintenance and repair. Although there are no service treatment records available for review to confirm any documentation of acoustic trauma, the Board accepts his assertions of significant in-service noise exposure as consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  In his February 2009 claim, the Veteran asserted hearing loss secondary to artillery fire and helicopter turbine and motor noise.  In a December 2010 statement, the Veteran's spouse reported that she had been married to the Veteran for forty-one years and that he has always had hearing difficulties since she has known him. During his December 2012 DRO hearing, as well as statements of record, the Veteran reported that 105 howitzers were going off outside of their tent for about three weeks straight, as well as helicopter noise, and that his hearing had worsened throughout the years.  Thus, the Board finds the Veteran's assertions are credible.  The Board further notes the Veteran is competent to report the symptoms of hearing loss on the basis of his own lay assertions.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses).  

Service department audiometric tests prior to October 31, 1967 were in ASA (American Standard Association) units, and require conversion to ISO (International Organization for Standardization) units.  The ASA units generally assigned lower numeric scores to hearing loss than do the ISO units.  Conversion to ISO units is accomplished by adding 15 dB to the ASA units at 500 Hertz, 10 dB to the ASA units at 1000 Hz, 2000 Hz, and 3000 Hz, and 5 dB to the ASA units at 4000 Hz.  See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations.

Turning to the evidence of record, an audiogram conducted during the Veteran's October 1964 pre-induction examination showed pure tone thresholds in his right ear to be 15, 10, 10, 15 and 10 dB at 500, 1000, 2000, 3000, and 4000 Hz, respectively (following conversion from ASA to ISO units).  In his left ear, his pure tone thresholds were 25, 15, 15, 15, and 10 dB at the same frequencies.  On May 1965 induction examination, an audiogram showed pure tone thresholds in his right ear to be 10, 0, 15 15, and 5 dB at 500, 1000, 2000, 3000, and 4000 Hz, respectively (following conversion from ASA to ISO units).  In his left ear, his pure tone thresholds were 10, 10, 0, 15, and 15 dB at the same frequencies.  On February 1967 separation examination, pure tone thresholds in his right ear were 15, 10, 10, 10, and 5 dB at 500, 1000, 2000, 3000, and 4000 Hz, respectively.  In his left ear, pure tone thresholds were 20, 20, 20, 25, and 5 dB in the same frequencies.

The Veteran was afforded a VA audiological examination in July 2009 to determine the nature and etiology of his hearing loss.  The clinical examination revealed pure tone thresholds in the Veteran's right ear of 25, 15, 35, 30 and 35 dB at 500, 1000, 2000, 3000 and 4000 Hz respectively.  Pure tone thresholds in the Veteran's left ear were 30, 30, 40, 40, and 30 dB in the same frequencies.  The examiner opined that the Veteran's bilateral mild to moderate sensorineural hearing loss was less likely than not due to his service because there was no threshold shifts noted from his induction to his separation.

Based on the foregoing, the Board finds that service connection for bilateral hearing loss is warranted.

The Veteran has been diagnosed with bilateral hearing loss disability as defined by VA regulations.  See 38 C.F.R. § 3.385; see also May 2004 audiology evaluation. Additionally, the service treatment records reflect that the Veteran's hearing went from normal to abnormal during service, in his left ear.  Hensley, 5 Vet. App. at 157 (the threshold for normal hearing is from 0 to 20 dB).  See also McKinney v. McDonald, 28 Vet. App. 15, 23 (2016) ("by explaining the medical basis for the naval examiner's interpretation of the audiometric test results, Hensley provided the Board "with a basis for discerning the significance of the contemporaneously recorded audiology test results").

Regarding nexus, the Board acknowledges that the VA opinion of record is negative.  However, the Board finds that such opinion is inadequate.  Although the opinions reasoned that a lack of threshold shift warranted the conclusion that hearing loss did not have its onset in service, the examiner failed to convert the in-service audiogram results to ISO units.  As indicated above, the in-service audiograms, following conversion, demonstrate a threshold shift of up to 20 dB in some frequencies.  Moreover, the July 2009 VA examiner's opinion can be construed to indicate a nexus between the hearing loss and in-service noise exposure.  As the examiner found that the lack of threshold shift reflected a lack of nexus, this would imply that a threshold shift would indicate a nexus.  As there was in fact such a threshold shift, the opinion supports a nexus.  Although the Veteran's right ear hearing loss thresholds were below 20 dB during service, as noted above, 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Given the Veteran experienced hearing loss in his left ear during service, as well as evidence of threshold shifts, and the Veteran's contentions, rather than remand for another opinion that addresses this deficiency, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current bilateral hearing loss is related to his military service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56. 

ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

REMAND

The Veteran contends that he experienced symptoms of his hernia during service, when he was carrying and putting heavy rotors on.  He reported having bad stomach pain and that he was diagnosed with acute gastritis.  He also reported that he pushed on his stomach, which helped relieve pain, and that he had a "knot" on his stomach that grew bigger as time passed.  Notably, in his February 1967 separation examination, the Veteran was diagnosed with gastritis.  In the contemporaneous report of medical history, the Veteran reported having or having had frequent indigestion and stomach, liver, or intestinal trouble.  A March 2014 request for information report indicates that morning reports from the 8th Army Field Hospital in Vietnam reflects the Veteran was treated for stomach pain (acute gastritis).  The Veteran asserts his back disability is secondary to his hernia. 

The Veteran was afforded a VA examination in August 2009.  The VA examiner noted that the Veteran reported having pain in his back due to his ventral hernia that resulted in his core muscles being weaker.  The examiner noted he was not treated for a hernia while on active duty but the Veteran stated he had these same symptoms while on active duty.  The examiner noted the Veteran was not treated for a ventral hernia while on active duty or within a year of discharge from active duty.  The examiner explained the Veteran's BMI was 32.37 percent and noted the Veteran reported his weight had been stable for over ten years.  The examiner concluded the Veteran's BMI indicates he was obese, which was the number one cause of degenerative disc disease to the lumbar spine, as well as the Veteran's advancing age.  

The Board finds that the VA examination is inadequate.  With regard to the Veteran's claim for service connection for hernia, the examiner merely noted the Veteran was not treated for a hernia during service, however, did not offer a rationale and relied solely on the lack of medical evidence for treatment of hernia during service, and failed to address pertinent service treatment records, as well as his contentions, as noted above.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006) (holding lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence); Dalton v. Nicholson, 21 Vet. App. 23 (2007) ("the medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the appellant's current disability and his military service.").  Thus, an addendum opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Given that the Veteran asserts his back disability is secondary to his hernia, the Board finds a remand of this claim is also warranted, as the claims are inextricably intertwined.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Request an opinion from an appropriate physician based on claims file review.

The physician should address the following: 

(1) (a)Whether it is as least as likely as not (50 percent probability or more) that the umbilical and ventral hernias had its onset during service or was otherwise causally or etiologically related to service, to include any symptoms manifested during service.  In answering this question, the examiner should address the diagnosis of gastritis and reports of frequent indigestion and stomach, liver, or intestinal trouble, as well as the Veteran's contention as to continuity of these symptoms, and reports of a "knot" in his stomach that has grown since service. 

(2) If the physician determines the Veteran's hernias are related to his service, the physician should determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hernias caused or aggravated his back disability.  If aggravated, specify the baseline of the disability prior to aggravation and the permanent, measurable increase in the disability resulting from the aggravation.

A complete rationale should accompany any opinion provided.

The physician is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

3.  After completing the above, and any other development deemed necessary, readjudicate the claims remaining on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


